DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 08/23/2021, in which claims 1-22 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youvalari (WO 2021244935 A1).

Regarding claim 1, Youvalari discloses a method of processing an image, comprising (Youvalari; Fig. 1, 2, ):
- extract from the image a plurality of component images comprising a first chroma component image and a second chroma component image (Youvalari; Pg. 9, Ln. 5-20. A first chroma component image, Cr, and a second chroma component image, Cb, are obtained from an image.); 
- divide each of the plurality of component images into respective sets of component pixel blocks, and define respective processing sequences of the component pixel blocks of the sets of component pixel blocks (Youvalari; Fig. 3, 6, Pg. 19, Ln. 5-12. Each of a first chroma component image and a second chroma component image is divided into respective sets of blocks, wherein respective sets of processing steps, e.g. intra mode derivation and CCLM, are to be used on corresponding sets of blocks, e.g. sets of blocks from each of Cb and Cr channels.); 
- for a current chroma component pixel block of the respective set of component pixel blocks of the first and/or second chroma component image, perform an intra mode prediction method to obtain one or more intra prediction modes for the current chroma component pixel block, wherein the intra mode prediction method comprises, for the current chroma component pixel block (Youvalari; Pg. 18, Ln. 8-20, Pg. 19, Ln. 5-15. For a current chroma block from sets of blocks in a first or a second chroma, Cb/Cr, component image, an intra mode derivation/prediction method is used to determine one or more intra prediction modes.): 
determining an application area comprising a set of at least one pixel in at least one pixel block of one of the plurality of component images, wherein the at least one pixel block has already been processed according to a respective processing sequence defined for the one of the plurality of component images (Youvalari; Pg. 18, Ln. 8-20, Pg. 21, Ln. 21-25. An application area of a block of pixels of one of a component image is determined and used for performing intra mode derivation/DIMD, wherein the application area of a block is previously coded (encoded/decoded) in accordance with a respective sets of coding steps for the one of a component image.);
performing a gradient analysis on at least one pixel of the application area (Youvalari; Pg. 18, Ln. 8-20, Pg. 19, Ln. 5-15. A gradient analysis is used using an application area of a block with a HoG.);
selecting, based on results of the gradient analysis, at least one intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current chroma component pixel block (Youvalari; Pg. 18, Ln. 8-20. A at least one intra prediction mode is determined from different intra prediction mods, used for coding chroma blocks, in accordance with a gradient analysis.).

Regarding claim 2, Youvalari discloses the first chroma component is a blue- difference, Cb, chroma component, and the second chroma component is a red-difference, Cr, chroma component (Youvalari; Fig. 3, 6, Pg. 19, Ln. 5-12. Different component images include a first chroma component of Cb and a second chroma component of Cr.).

Regarding claim 3, Youvalari discloses the intra mode prediction method is performed for at least one current chroma component pixel block of each of the respective sets of component pixel blocks of the first and second chroma component images (Youvalari; Pg. 18, Ln. 8-20, Pg. 21, Ln. 21-25. An intra mode derivation/prediction method is used to determine intra prediction mode for one current chroma block for each of Cb and Cr components.).

Regarding claim 4, Youvalari discloses the plurality of component images comprises the first chroma component image, the second chroma component image, and a luma component image (Youvalari; Fig. 3, 6, Pg. 19, Ln. 5-12. Different component images include a first chroma, Cb, component image, a second chroma, Cr, component image, and a luma component image.).

Regarding claim 5, Youvalari discloses the respective sets of component pixel blocks of the first and second chroma component images comprise at least one common chroma component pixel block used as the current chroma component pixel block, and wherein the intra mode prediction method is performed on the common chroma component pixel block for each of the first and second chroma component images (Youvalari; Pg. 22, Ln. 7-15. A common derived intra mode is used for at least one common chroma block corresponding to each of a first chroma image and a second chroma image.).

Regarding claim 6, Youvalari discloses the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients (Youvalari; Pg. 18, Ln. 12-34. Gradient values are calculated for at least one pixel in an application area of a chroma block, wherein calculate gradient values are used to indicate a directional change of at least an pixel and used to determine at least one intra prediction mode.).

Regarding claim 7, Youvalari discloses the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel (Youvalari; Pg. 18, Ln. 12-34. A first gradient value of sum of two gradients is determined to indicate the magnitude of the gradients having a direction, and a second gradient value of the inverse tangent is determined to indicate the direction of the gradients.).

Regarding claim 8, Youvalari discloses the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes (Youvalari; Pg. 18, Ln. 7-34. Gradient values are calculated to correspond/map to respective intra prediction modes from different intra prediction modes.).

Regarding claim 9, Youvalari discloses the selecting the intra prediction video coding mode further comprises: determining respective weight values for several intra prediction modes among the plurality of intra prediction video coding modes, based on gradients computed for pixels of the application area (Youvalari; Pg. 22, Ln. 20-25. Weights for respective intra prediction modes are determined from different intra prediction modes in accordance with the derivation process, where gradients are calculated.).

Regarding claim 10, Youvalari discloses the at least one pixel block of the application area is spatially preceding a pixel block of the one of the plurality of component images corresponding to the current chroma component pixel block of the first or second chroma component image (Youvalari; Pg. 18, Ln. 7-40, Pg. 21, Ln. 21-26. An application area of a previous block is spatially preceding a current chroma block of a first chroma component image or a second chroma component image.).

Regarding claim 11, Youvalari discloses the at least one pixel block of the application area is spatially co-located with a pixel block of the one of the plurality of component images corresponding to the current chroma component pixel block of the first or second chroma component image, wherein the one of the plurality of component images is different from the first or second chroma component image in which the current chroma component pixel block is comprised (Youvalari; Pg. 19, Ln. 6-22, Pg. 25, claims 1-3. An application area of a block is a collocated block of one component image for a current chroma block of a first component image and a second component image, wherein the col-located block is in a channel/component image different from the current channel/component image.).

Regarding claim 12, Youvalari discloses performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current chroma component pixel block according to the at least one intra prediction video coding mode selected at the encoder based on the intra mode prediction method performed at the encoder on the current chroma component pixel block (Youvalari; Pg. 18, Ln. 7-34, Pg. 19, Ln. 5-15, Pg. 23, Ln. 6-16. At an encoder with a processor, a current chroma block is encoded in accordance with at least one intra prediction mode derived and selected at the encoder using an intra prediction mode derivation method.).

Regarding claim 13, Youvalari discloses performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current chroma component pixel block according to the at least one intra prediction video coding mode selected at the decoder based on the intra mode prediction method performed at the decoder on the current chroma component pixel block (Youvalari; Pg. 18, Ln. 7-34, Pg. 19, Ln. 5-15, Pg. 23, Ln. 6-16. At a decoder with a processor, a current chroma block is decoded in accordance with at least one intra prediction mode derived and selected at the decoder using an intra prediction mode derivation method.).

Claims 14, 16-18 are directed to an apparatus, the apparatus comprising a processor and a memory operatively coupled to the processor (Youvalari; Pg. 23, Ln. 5-15. A video coding system includes a memory and a processor for performing video coding.), wherein the apparatus is configured to perform a method of processing an image, comprising a sequence of processing steps corresponding to the same as claimed in claims 1-4, and are rejected for the same reason of anticipation as outlined above.

Claims 19-22 are directed to a non-transitory computer-readable medium encoded with executable instructions which, when executed, causes an apparatus comprising a processor operatively coupled with a memory, to perform a method of processing an image (Youvalari; Pg. 23, Ln. 5-15. A video coding system includes a memory and a processor for performing video coding.), comprising a sequence of processing steps corresponding to the same as claimed in claims 1-4, and rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US Pub. 20210274212 A1) teaches a video coding system that perform decoder side motion derivation with reduced complexity.
Zhang (US Pat. 11025903 B2) teaches a video coding system that uses derived chroma mode.
Chen (US Pub. 20180359483 A1) teaches a video coding system that determines a predictive block based on the motion vector of the current block

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ALBERT KIR/             Primary Examiner, Art Unit 2485